Exhibit 4.5 AMENDED CERTIFICATE OF LIMITED PARTNERSHIP FOR MDS ENERGY PUBLIC 2014-B LP Delaware The First State I, JEFFREY W, BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF “MDS ENERGY PUBLIC 2012-A LP”, CHANGING ITS NAME FROM “MDS ENERGY PUBLIC 2012-A LP” TO “MDS ENERGY PUBLIC 2014-B LP”, FILED IN THIS OFFICE ON THE SEVENTEENTH DAY OF OCTOBER, A.D. 2012, AT 4:03 O’CLOCK P.M. /s/ Jeffrey W. Bullock Jeffrey W. Bullock,Secretary of State AUTHENTICATION: 9924584 DATE: 10-17-12 You may verify this certificate online at corp. delaware.gov/authver.shtml State of Dalaware Secretary of State Division of Corporations Delivered 04:19 PM 10/17/2012 FILED 04:03 PM 10/17/2012 SRV 121139726—5148280 FILE STATE OF DELAWARE AMENDMENT TO THE CERTIFICATE OF LIMITED PARTNERSHIP The undersigned, desiring to amend the Certificate of Limited Partnership pursuant to the provisions of Section17-202 of the Revised Uniform Limited Partnership Act of the State of Delaware, does hereby certify as follows: FIRST: The name of the Limited Partnership is MDS Energy Public 2012-A LP SECOND; Article First of the Certificate of Limited Partnership shall be amended as follows: First; The name of the limited partnership is MDS Energy Public 2014-B LP, IN WITNESS WHEREOF, the undersigned executed this Amendment to the Certificate of Limited Partnership on this 17th day of October, A.D. 2012. MDS Energy Development, LLC Managing General Partner By: /s/ Michael D. Snyder Name: Michael D. Snyder Print or Type Authorized Person of Managing General Partner
